950 F.2d 730
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leslie D. WIKLE, Petitioner,v.DEPARTMENT OF AGRICULTURE, Respondent.
No. 91-3397.
United States Court of Appeals, Federal Circuit.
Nov. 12, 1991.

Before CLEVENGER, Circuit Judge, EDWARD S. SMITH, Senior Circuit Judge, and RADER, Circuit Judge.
DECISION
RADER, Circuit Judge.


1
Leslie D. Wikle appeals the decision of the Merit Systems Protection Board (Board), No. DE04329010458, sustaining his removal for inadequate and unacceptable job performance.   This court affirms.

OPINION

2
The United States Department of Agriculture terminated petitioner for inadequate and unacceptable job performance.   Before taking this action, the Department initially gave petitioner a 90-day performance improvement period.   Because of some progress at the end of this period, the Department extended the period for 30 days.   Nonetheless, at the close of the 120-day period, petitioner's performance remained unacceptable in at least one critical area.


3
In upholding the removal, an administrative judge found that petitioner did not successfully complete the performance improvement period.   The Board then determined that petitioner's performance was unacceptable and that 120 days was a reasonable period for petitioner to demonstrate acceptable performance.   This court discerns no lack of substantial evidence for the Board's determination.   See Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1983).   Nor does this court discern any abuse of discretion in the decision to remove petitioner.   Id.  Therefore, the Board's decision is affirmed.